DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawing FIG. 1 is objected to under 37 CFR 1.83(a) because it fails to show controller 160 as described in [0017] of the specification. 
The drawing FIG. 2 is objected. The “2.5V>4.16V” for module 3 should be changed to “2.5V<4.16V”. Also the output from the generator 240 should be changed to “2.5V” from “5V” since the generator 240 only outputs 50% power.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-3, 5-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over SUMNER (WO 2012/159678 Al, provided in IDS form, hereinafter as “SUMNER”).

Regarding claim 1, SUMNER teaches:
A system comprising: 
a generator configured to be electrically coupled to a grid (FIG. 1 and Page 12 lines 18-32: generator 26 is coupled to grid 20); 
an engine configured to drive the generator (FIG. 1 and Pages 12-13: a diesel engine is configured to drive the generator 26); 
a solid state generator (SSG) configured to couple an energy storage device to the grid (FIG. 1 and Pages 12-14: static synchronous compensator 14/SSG couples the energy storage device 16 to grid 20); and 
a bias controller (combination of controller 18 in FIG. 1 and part of control 32 in FIG. 2)  coupled to the SSG (FIG.1: controller 18 is coupled to SSG 14)  and configured to detect a frequency of the grid and to responsively provide a bias signal to a speed controller of the engine (FIG. 1 and Pages 12-13, 15, 16 and 19, and Claim 16: the controller 18 detects the frequency of the grid based on the received speed of the generator 26 measured by the .
SUMNER teaches specifically (underlines are added by Examiner for emphasis):



    PNG
    media_image1.png
    403
    460
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    256
    565
    media_image2.png
    Greyscale

[Page 6]: In further such embodiments, the step of detecting the change in load of the electrical network connected to the weak power system may include measuring an instantaneous speed error of the power generator.
[Pages 12-13] … The weak power system in Figure 1 is a microgrid 10 that comprises an embedded power generator 12, a static synchronous compensator 14, an energy storage device 16 and a control unit 18. In use, the embedded power generator 12 and the static synchronous compensator 14 are connected to a main grid 20 and a connected electrical network 22 via a point of common coupling 24 of the microgrid 10. It is envisaged that, in other embodiments, the microgrid 10 may be disconnected from the main grid 20. The embedded power generator 12 includes a synchronous generator 26, a prime mover (not shown), an automatic voltage regulator 28 and a governor 30. The prime mover is a diesel engine configured to drive the synchronous generator 26…. 
[Page 13]: The speed of the synchronous generator 26 is controlled to be set at 50 Hz by measuring the speed and using a proportional plus integral controller to provide a reference value 34 for the control 32 of the prime mover. The output of the prime mover is the torque Tm driving the synchronous generator 26. The load of the connected electrical network 22 is represented by a load torque Te in the control diagram shown in Figure 2 . Both torque values, Tm and Te, are equal under steady state conditions. However, a change in load of the connected electrical network 22 will result in a change in speed of the synchronous generator 26. For example, when the load torque Te exceeds the torque driving the synchronous generator 26 Tm, the difference in torque will cause the synchronous generator 26 to decelerate. The resulting speed error will cause the speed control 36 to increase Tm to initially accelerate the speed of the synchronous generator 26 ….
]: The static synchronous compensator 14 is configured to control the energy storage device 16 to inject or absorb real power via the point of common coupling 24. The energy storage device 16 may, for example, include one or more short-term energy storage media, such as a capacitor, that can typically respond within a few milliseconds. The control unit 18 is configured to generate a first control signal 38, which is subsequently sent to the embedded power generator 12. The control unit 18 is also configured to generate a second control signal 40, which is subsequently sent to the static synchronous compensator 14.
[Page 15]: For example, the governor 30 may be configured to measure an instantaneous speed error of the synchronous generator 26 and the control unit 18 may be configured to generate the second control signal 40 upon measurement of the instantaneous speed error.
Such a weak power system may further include a high gain, high bandwidth error amplifier configured to amplify the instantaneous speed error measured by the governor 30 for presentation to the control unit 18.
[Page 16]: The detection of a change in load of the connected electrical network 22 by the control unit 18 triggers the calculation of the time tes required to modify the power output of the embedded power generator 12 to match the load of the connected electrical network 22 following the change in load of the connected electrical network 22.
[Page 19]: The calculated values of tes and Id S T are respectively included as a reference value in the first and second control signals 38,40, which are simultaneously sent by the control unit 18 to the embedded power generator 12 and the static synchronous generator 26 respectively. This in turn results in the simultaneous modification of the power output of the
embedded power generator 12 and operation of the static synchronous compensator 14 to control the energy storage device 16, which is illustrated in Figure 4 in which the change in load of the connected electrical network 22 is represented by a step function 46. The sending of the first control signal 38 to the embedded power generator 12 effects the application of a maximum throttle Thmax to the input of the diesel engine for a period of time equivalent to tes until the torque Tm driving the synchronous generator 26 is equivalent to the value of the load torque Te
required after the change in load of the connected electrical network 22. This result in the modification of the power output of the embedded power generator 12 from Pebc to Peac to match the load of the connected electrical network 22 following the change in load of the connected electrical network 22.
[Claim 16]: 16. A weak power system (10) comprising a power generator (12), a static synchronous compensator (14), an energy storage device (16) and a control unit (18), the weak power system (10) being connectable to an electrical network (22), the power generator (12) the control unit (18) is operable in accordance with the method of Claims 1 to 15 to regulate system frequency in the weak power system

Regarding claim 2, SUMNER teach all the limitations of claim 1.
SUMNER further teaches:
the bias controller (combination of controller 18 in FIG. 1 and part of control 32 in FIG. 2) comprises: 
a frequency bias controller (controller 18 in FIG. 1) configured to generate a frequency bias load sharing signal responsive to the detected frequency of the grid (FIG. 1: controller 18 generates control signal 38/(frequency bias load sharing signal), which includes tes, to the generator 26 based on the detected frequency of the grid); and 
a load sharing controller that receives the frequency bias load sharing signal and that generates the bias signal responsive to the load sharing signal (FIG. 2 and Page 13: the control 32 inherently includes a control block/(load sharing controller), which receives the control signal 38/tes and generates the control bias signal to the speed controller inside the control 32 to change the speed of the diesel engine).

Regarding claim 3, SUMNER teach all the limitations of claim 2.
SUMNER further teaches:
the frequency bias controller (controller 18 in FIG. 1) is configured to control a load sharing line (the line to transmit signal 38 in FIG. 1) that is used to provide a customer load sharing signal to the load sharing controller (FIG.s 1, 2 and Pages 13-14: the signal 38/(customer load sharing signal) is sent to the load sharing controller inside the control 32).

Regarding claim 5, SUMNER teach all the limitations of claim 1.
SUMNER further teaches:
the bias controller is configured to provide the bias signal responsive to a load change in advance of a response of the speed controller to the load change (FIG.s 1 and 2: the controller detects the frequency/(load) change and sends signal 38 to provide the bias signal so the speed controller can change the speed of the diesel engine, i.e., the bias signal is provided in advance of the response of the speed controller to the load change).

Claim 6 recites a method consisting the operations conducted by the system in claim 1 with patentably the same limitations. Therefore, claim 6 is rejected for the same reason recited in the rejection of claim 1.

Claims 7, 8 and 10 recite a method consisting the operations conducted by the system in claims 2, 3 and 5 respectively with patentably the same limitations. Therefore, claims 7, 8 and 10 are rejected for the same reason recited in the rejections of claims 2, 3 and 5 respectively. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over SUMNER in view of LIU (US 2019/0152470 A1, hereinafter as “LIU”). 

Regarding claim 4, SUMNER teach all the limitations of claim 2.
SUMNER teaches to generate the frequency bias load sharing signal based on the detected frequency of the gird, but does not teach to generate the frequency bias load sharing signal also based on a state of charge of the energy storage device and an active power output of the SSG.
However, it is a common practice to adjust the output power of a generator based on the state of a battery so the load can be optimally shared between the generator and the battery. For example, LIU teaches in an analogous art: 
generate the output power control signal responsive to a state of charge of the energy storage device and an active power output of the energy storage device (FIG.2 and Claim 2: “… adjusting the rotational speed of the engine when the following three conditions are met: a current speed of the hybrid vehicle is greater than a first speed set value corresponding to a position of an accelerator pedal at present; a State of Charge (SOC) of a power battery of the hybrid vehicle at the current speed of the hybrid vehicle is within a first set range; ….”. This teaches to generate control signal to adjust the output power of an engine based on the condition of SOC of a power battery, and the speed of the vehicle, i.e., the output power from the power battery which affects the speed of the vehicle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified SUMNER based on the teaching of LIU, to make 

Claim 9 recites a method consisting the operations conducted by the system in claim 4 with patentably the same limitations. Therefore, claim 9 is rejected for the same reason recited in the rejection of claim 4.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Berard (US 2016/0329713 A1): teaches a system to adjust the output power of generators and energy storage devices based on a measured grid frequency;
Fischer (US 2014/0195137 A1): teaches, in [0057], to change output power of an engine based on the SOC of a battery.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CJC/
Charles Cai
Art Unit 2115




                                                                                                                                                                                                        




/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115